DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 29 September 2021 has been entered.  Claims 13-14, 16-21, and 25 remain pending in the application.  Claims 15 and 22-24 have been canceled.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 29 June 2021; however, upon further consideration new rejections in view of the prior art of record are set forth below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a closing element that releases and closes a through opening” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are: a generally cylindrical, elongated member, as shown in Applicant’s Drawings.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 are rejected as being indefinite because they depend from claim 15, which has been canceled.  
Claim 19 is further rejected as being indefinite because it recites the limitation “a recess”, and claim 13, which is the only independent claim, already recites “a recess”.  As a result, it is unclear if the “recess” recited in claim 19 is a different recess or is referring to the recess recited in claim 13.  
Claims 20 and 21 are rejected for depending from indefinite claim 19.  
Claim 21 is further rejected as being indefinite because it recites the limitation “a region of the first and second abutting edges”, and claim 13, which is the only independent claim, already recites “a region of the first abutting edge and the second abutting edge”.  As a result, it is unclear if the “region” recited in claim 21 is a different region or is referring to the region recited in claim 13.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14, 16-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiyama et al. (US 2013/0200284).
Regarding claim 13, Hiyama teaches an injector (22) for an injection of a fluid, comprising 
a closing element (36/38) that releases and closes a through opening (36b, see par. 38); and 
a solenoid actuator (37) for operating the closing element (par. 34), wherein the solenoid actuator includes an armature (45) connected to the closing element (par. 57, 61), an internal pole (44, see par. 51 and fig. 2), and an external magnetic circuit component (40, see par. 39 and fig. 4), and the magnetic circuit component is a magnetic sleeve rolled from a strip material (par. 40), wherein 
the rolled magnetic sleeve has a single layer (par. 40; fig. 3) and includes a first abutting edge and a second abutting edge that rest against each other in a rolled state of the magnetic sleeve (fig. 3),
the solenoid actuator includes a bottom region (42) disposed on an injector housing (figs. 4, 5) in a manner that projects as a ring (fig. 3) and that is connected to the rolled magnetic sleeve at a second end of the magnetic sleeve disposed in the axial direction of the injector (figs. 4, 5),
the solenoid actuator includes a cover (43) connected to the rolled magnetic sleeve at a first end of the magnetic sleeve situated in an axial direction (figs. 4, 5), and 
the cover includes a slot (43c) that extends in the axial direction (fig. 3) and is disposed at a recess (fig. 3 - interpreted to be the opening in the sleeve that accommodates the connector of the coil) of the rolled magnetic sleeve (figs. 4-6 - slot 43c is near the area occupied by the recess) that is developed in a region of the first abutting edge and the second abutting edge (fig. 3).
Regarding claim 14, Hiyama teaches the injector described in claim 13, and wherein the fluid is a fuel (par. 34 - the injector is used to control oil flow; further, it is noted that “the fluid” is recited in a 
Regarding claim 16, Hiyama teaches the injector described in claim 13, and wherein: the first abutting edge has at least one projecting region (40b), the second abutting edge has at least one recess (40c), and the projecting region is disposed in the recess via a keyed connection in the rolled state of the magnetic sleeve (par. 40; fig. 3).
Regarding claim 17, Hiyama teaches the injector described in claim 16, and wherein the projecting region has a constriction (figs. 3, 4).
Regarding claim 19, Hiyama teaches the injector described in claim 13, and wherein the rolled magnetic sleeve has a recess (48a) at a first end disposed in an axial direction of the injector (figs. 3, 4).
Regarding claim 20, Hiyama teaches the injector described in claim 19, and wherein: the solenoid actuator includes electrical connection elements (par. 50 - “a terminal” that are at least partially surrounded by a housing section (41a), and the housing section is at least partially disposed in the recess (figs. 4, 5).
Regarding claim 21, Hiyama teaches the injector described in claim 19, and wherein the recess is disposed in a region of the first and second abutting edges of the magnetic sleeve (figs. 3, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hiyama in view of Seitter et al. (US 2010/0281691).
Hiyama discloses the injector described claim 13, but Hiyama does not disclose wherein the first abutting edge is connected to the second abutting edge via a welded joint.  
Seitter teaches an injector (par. 2; fig. 1) for an injection of a fluid comprising a closing element (18/24) that releases and closes a through opening (39, see fig. 1); and a solenoid actuator (1) for operating the closing element (par. 16), wherein the solenoid actuator includes an armature (27) connected to the closing element (fig. 1), an internal pole (2), and an external magnetic circuit component (66, see par. 26 and fig. 10), and the magnetic circuit component is a magnetic sleeve rolled from a strip material (par. 25), and wherein the rolled magnetic sleeve has a single layer (fig. 6) and includes a first abutting edge and a second abutting edge (fig. 5) that rest against each other in a rolled state of the magnetic sleeve (fig. 9), and wherein the first abutting edge is connected to the second abutting edge via a welded joint (69, see par. 26).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have connected the first abutting edge to the second abutting edge via a welded joint, as taught by Seitter, since this was a known method of forming an integral joint between two edges of metal and would ensure the magnetic sleeve remains in the rolled configuration.  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hiyama in view of Nakajima et al. (US 2012/0153052).
Hiyama discloses the injector described claim 13, but Hiyama does not disclose wherein at least one of: a first welded joint is provided between the bottom region and the magnetic sleeve, and a 
Nakajima teaches an injector (“I”, see fig. 1) for an injection of a fluid, comprising a closing element (“V”) that releases and closes a through opening (7, see fig. 1); and a solenoid actuator (28) for operating the closing element (fig. 1), wherein the solenoid actuator includes an armature (12) connected to the closing element (fig. 1), an internal pole (4), an external magnetic circuit component (31, see par. 62), and wherein a first welded joint (“W1”) is provided between a bottom region of the solenoid actuator and the magnetic sleeve (fig. 1), and a second welded joint (“W2”) is provided between a cover (4) and the magnetic sleeve (fig. 1).  
Accordingly, the prior art references teach that it is known that nail portions and welded joints are functional equivalents for joining two individual elements into an assembly.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the welded joints of Nakajima for the nail portions of Hiyama because both elements were known equivalents for joining two individual elements into an assembly.  This substitution would have resulted in the predictable result of joining the magnetic sleeve to the bottom region and the cover of the solenoid actuator.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the interpretation of Hiyama being used in the current rejection.  In the rejection above, the recess of the rolled magnetic sleeve is interpreted to be element 48a, which is the cut-out portion that accommodates the connector of the solenoid coil (see figs. 3, 4).  This recess is developed when the sleeve is rolled into its final form and is arranged axially adjacent to the first and second abutting edges (see fig. 3).  Finally, the slot of the cover is disposed near the area occupied by the recess, consistent 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752